DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 16 have been amended. Claims 4 and 19 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims one or multiple actuators of the HVAC system and then goes on to claim optimizing a cost function using an HVAC model connecting thermal states at the air vents. It is not particularly pointed out and distinctly claimed if there is one or more multiple air vents. 
For the purpose of examination, it will be understood that there is multiple air vent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Claims 1, 3, 5-6, 8, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920). 

	Regarding claim 1 and 16, Boufounos teaches A control system/A method for controlling a heating ventilation and air conditioning (UVAC) system to condition an environment, comprising: 
an input interface configured to accept an input thermal state at a location of an occupant in the environment  (0020 “an air-conditioning system generating a flow of fluid in a conditioned environment including a set of sensors for measuring values of the flow in the conditioned environment”, 0021 “an air-conditioning system, including a user input interface for receiving a setpoint;”); 
a processor (0019) configured to 
determine a target thermal state at one or multiple air vents connecting the HVAC system to the environment (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system…vent angle optimizes the air flow, which in turn can reduce the setpoint , such that the target thermal state at the air vents results in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to an airflow dynamics model (ADM) connecting uneven distribution of thermal states at different locations in the environment (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, Airflow dynamic modelling is used for controlling of vent angles. The model takes into account for uneven distribution of thermal states at different locations due to opening and closing of doors and windows for example), wherein the processor determines the target thermal state at the air vents based on computational fluid dynamics (CFD) calculation of dynamics of air in the environment using the ADM as a constraint (0019 “selecting, from a set of models of the airflow predetermined for the conditioned environment, a model of airflow corresponding to the selected regime; modeling the airflow using the selected model;… steps of the method are performed using at least one processor of a controller.”, the selected airflow dynamics model is used as the model for the processor based calculations. The processor based calculations correspond to the computational fluid dynamics and the ADM is the constraint since it is the one being modelled.), and the input thermal state at the location of the occupant [and the target thermal state at the air vents] as boundary conditions on the distribution of thermal states in the environment (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, 0055, Boundary conditions on ; 
and determine control commands to one or multiple actuators of the HVAC system producing the target thermal state at the air vents (0035 “controlling one or combination of a vent angle”, actuation of the vents cause for changes in the vent angle.);
by optimizing a cost function using an HVAC model connecting thermal states at the air vents (0054 “controlling…room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room…the vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0071 “simplified order model 240 modified with a stability parameter by optimizing 220 a cost function 210 of the error 260 between values of the airflow determined according to the model and values of the airflow measured during the operation subject to stability constraints 225.”, 0065 “solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, minimizing a cost function representing the tracking error. This realization allows using model free control optimization methods to virtually control the virtual control problem to determine the coefficients of the simpler model.”, 0018 “representing a complex model of a system with a simpler model of the system can be transformed into a virtual control problem of controlling the system of the simpler model to track a reference trajectory of the performance measurements determined using the complex model of the system…solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function representing the tracking error”, cost function optimization takes place using parameters such as measured airflow which comes from vents. Airflow is also part of the overall thermal state. Cost function optimization allows for determining control commands. Vent angles are controlled.) [with states of the actuators of the HVAC system] without relying on thermal state at different locations in the environment (0054 “controlling…room inlet air ; 
and a control interface configured to submit the control commands to the actuators of the HVAC system (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle…to maintain set point at certain location in the room”).
Boufounos does not explicitly teach and the target thermal state at the air vents and with states of the actuators of the HVAC system. 
Van den Berghe teaches and the target thermal state at the air vents (Boufounos, 0021, 0029 “A “set-point” refers to a target value the system, such as the air-conditioning system, aim to reach and maintain as a result of the operation. The term setpoint is applied to any particular value of a specific set of control signals and thermodynamic and environmental parameters.”, 0054 “the online optimizer 195 obtains heat load estimate from the estimator 191, and determines the vent angle using the updated model 110. The vent angle optimizes the air flow”, 0045 “and outputting a set of control signals for controlling operation of the components. A supervisory controller 120 is operatively connected to a set of control devices for transforming the set of control signals into a set of specific control inputs for corresponding components.”, vent angle is a setpoint since it is a particular value of a specific set of control signals which controls thermodynamic and environmental parameters such as airflow) as boundary conditions (0076 “the DCOP-DB 162 codifies operating practices that can be used to set boundary conditions for the simulation model. Important processes codified in the DCOP-DB 162 are the control of air leakage and how the temperature and airflow are controlled within the space”, 0079 “information can be used to set boundary conditions for the simulation... information provided by the user” airflow data is used for boundary conditions. Boufounos teaches target thermal state at the air vents which control the airflow. The combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos with the simulation modelling of a space teachings of van den Berghe because both references are directed towards simulation modelling of three dimensional space for air flow understanding and because van den Berghe teaches a means for automating the computer fluid dynamics modelling in a manner that reduces or eliminates the need for experts (0014). 
Boufounos and van den Berghe do not teach explicitly teach with states of the actuators of the HVAC system. 
Varadi teaches by optimizing a cost function using an HVAC model connecting thermal states at the air vents (taught by Boufounos) with states of the actuators of the HVAC system (0014 “Operation levels U of N actuators (N.gtoreq.2) can be received, where possible values for the operation levels U define an N dimensional space. A cost function C has the operation levels U as an input.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos and the simulation modelling of a space teachings of van den Berghe with the multi-dimensional optimization for HVAC systems teachings of Varadi since both Boufounos and Varadi use cost functions in HVAC environments and Varadi teaches that its specific cost function optimization allows for can be used for changing operation levels to keep temperatures within a desired range while using minimal energy (abstract).  

Regarding claim 3 and 18, Boufounos, van den Berghe and Varadi teach the control system/method of claim 1/16.
 wherein the ADM represents the dynamics of the air in the environment using Navier-Stokes equations (0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled airflow.”, 0106 “the generation of a sparsity basis for the dynamic regimes is done via POD and DMD…denote a set of different configurations (parameters/boundary conditions). For each configuration, some embodiments use simulation data for the Boussinesq (or Navier -Stokes) equations”, 0087 “The set of regimes 655 and corresponding set of models 660 can be predetermined offline using various simulation”), with heat transfer equations describing changes on physical properties of heat transfer and motion of the air (0026 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, 0026 explains an evaporator which works based on heat transfer equations that describe the change to the physical properties and motion of the air. The evaporator is part of the air conditioning system and the overall air conditioning system is part of the flow dynamics model and thus the model takes into account the heat transfer equations that dictate the evaporator and the overall air conditioning system.), wherein the CFD calculation solves the Navier-Stokes equations with heat transfer equations to produce the target thermal state at the air vents resulting in the input thermal state at the location of the occupant (0087 “The set of regimes 655 and corresponding set of models 660 can be predetermined offline using various simulation”, 0019 “a model of airflow corresponding to the selected regime; modeling the airflow using the selected model; and controlling the operation of the air-conditioning system using the modeled airflow.”, 0054 “determines the vent angle using the updated model” the model which uses Navier-stokes equation and heat transfer equations is simulated and used for controlling the operations of the air conditioning system including producing the target thermal state at the air vents.)
the control system/method of claim 1/16.
Boufounos further teaches wherein the optimization of the cost function (0018 “The solution to the virtual control problem is the control inputs, i.e., the coefficients of the simpler model, reducing a cost function”) minimizes energy consumption of the HVAC system (0049 “one of the objectives of the controller is to optimize the performance of the system measured in accordance with a metric of performance. Examples of the metric include, but are not limited to, an energy consumed by the system during the operation”).

Regarding claim 6, Boufounos, van den Berghe and Varadi teach the control system of claim 1.
Boufounos further teaches wherein the optimization of the cost function is performed iteratively based on a sensitivity of the cost function to the operation of the HVAC system (0072 “the optimization 220 includes minimizing a cost function”, 0075 “the optimization 220 of the cost function is performed on-line during the operation of the air-conditioning system. For example, one embodiment optimizes the cost function using a gradient descent with numerical evaluation of the gradient of the cost function”, 0053 The cost function is something that is sensitive to the operation of the HVAC system. A gradient descent calculation is performed for the cost function. Gradient descent is an iteratively performed calculation.) 

Regarding claim 8, Boufounos, Van den Berghe and Varadi teach the control system of claim 1.
Boufounos further teaches wherein the thermal state at each location in the environment includes a temperature vector and an airflow velocity vector (0017 “the airflow velocity and temperature field can be defined as value of 3D velocity vector and 1D temperature vector at discrete points in the controlled environment”), such that the distribution of values of thermal states at different locations in the environment includes distributions of the temperature field and distributions of the airflow field (0017 “At any time, airflow velocity and temperature field can be described as combination of temperature and velocities of the dominating structures of airflow. The strength of these dominant structures, measured by some norm, is not usually static in time. Information about the time evolution, i.e. the dynamics, of the dominant structures”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of Nabi et al (NPL Adjoint based optimization of displacement ventilation flow, July 2017, herein Nabi)

Regarding claim 7, Boufounos, van den Berghe, Varadi teach the control system of claim 6. 
While Boufounos teaches the cost function (0072) Boufounos, van den Berghe and Varadi do not teach wherein the cost function is optimized using a direct-adjoint-looping (DAL) method.
Nabi does teach wherein the cost function is optimized using a direct-adjoint-looping (DAL) method (page 15 second to last paragraph, “We employ the DAL method to optimize the cost function”, page 3 last paragraph “Direct-Adjoint-Looping (DAL)”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the airflow dynamics modelling for HVAC control teachings of Boufounos, the simulation modelling of a space teachings of van den Berghe and the cost function teachings of Varadi with the direct adjoint looping method of Nabi because the references are all directed towards model based HVAC control systems and because Nabi . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of Kwon et al (US PUB. 20200200414, herein Kwon). 

Regarding claim 9, Boufounos, van den Berghe and Varadi teach the control system of claim 1. 
Boufounos further teaches wherein the thermal state at each location in the environment includes a temperature vector, an airflow velocity vector (0017 “the airflow velocity and temperature field can be defined as value of 3D velocity vector and 1D temperature vector at discrete points in the controlled environment”), [and a humidity vector], such that the distribution of values of thermal states at different locations in the environment includes distributions of the temperature field, distributions of the airflow field (0017 “At any time, airflow velocity and temperature field can be described as combination of temperature and velocities of the dominating structures of airflow. The strength of these dominant structures, measured by some norm, is not usually static in time. Information about the time evolution, i.e. the dynamics, of the dominant structures”), [and distributions of the humidity field].
Boufounos, van den Berghe and Varadi do not teach and a humidity vector and distributions of the humidity field.
Kwon does teach and a humidity vector (0019 “humidity data of the past predetermined period from a scalar into a direction vector”)
and distributions of the humidity field (0011 “receiving temperature data and humidity data indicating indoor temperature and humidity”)
. 

Claim 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boufounos et al (US PUB. 20160258645, herein Boufounos) in view of van den Berghe (US PUB. 20150142393) in further view of Varadi (US PUB. 20140371920) in further view of McNamara et al (US PUB. 20210011443, herein McNamara).

Regarding claim 10, Boufounos, van den Berghe and Varadi teach the control system of claim 1, further comprising: 
Boufounos further teaches a memory (0020) configured to 
store the ADM (0021); 
and store the HVAC model connecting thermal states at the air vents with states of the actuators of the HVAC system (0026 0021 “an air-conditioning system, including… an evaporator…a memory storing…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system”, 0020, 0054 “determines the vent angle using the updated model 110. The vent angle optimizes the air flow”, HVAC model is part of the overall model and is stored in memory. Vents ; 
wherein the processor (0019) configured to 
estimate the current thermal state at the location of the occupant (0094 “the selected model is further solved to estimate the values of the airflow, and the estimated values are compared 770 to the measured values 730 of the airflow”)  using the ADM model with boundary conditions determined by a current thermal state at the air vents (0061 “an opening and closing of a window or a door in the room changes the boundary conditions”, Boundary conditions on the distribution of thermal states in the environment are found. Sensed conditions which are the result of opening and closing of windows and operation of which correspond to the input thermal state at a location of the occupant are used for determination of boundary conditions. Windows and doors also correspond to air vents.)
determine the target thermal state at the air vents (0045 “The system can be controlled by a controller 120 responsible for accepting set-points 115, e.g., from a thermostat”, 0029, 0054 “vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system.”, 0021 “including a user input interface for receiving a setpoint” Setpoints for air vents are determined) resulting in the input thermal state at the location of the occupant (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room”) according to the ADM (0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent ; 
and determine the control commands updating the states of the actuator to result in the target thermal state at the air vents according to the HVAC model (0054 “FIG. 1D shows a block diagram of a method for controlling one or combination of a vent angle and room inlet air temperature of the air-conditioning system to maintain set point at certain location in the room…determines the vent angle using the updated model 110. The vent angle optimizes the air flow, which in turn can reduce the setpoint and optimize the efficiency of the air-conditioning system”, 0026, 0021 “an air-conditioning system, including… an evaporator…a corresponding set of models of flow dynamics connecting values of velocity and temperature of the airflow conditioned during the operation of the system” the HVAC model is part of the overall model and is used for determining control commands for the actuation of the vent to the proper angle.).
Boufounos, van den Berghe and Varadi do not teach store a thermal comfort model (TCM) connecting a current thermal state at the location of the occupant with the input thermal state at the location of the occupant changing a current thermal comfort of the occupant to a desired thermal comfort; wherein the input interface is configured to accept data indicative of the current thermal comfort of the occupant; submit the current thermal state at the location of the occupant and the current thermal comfort of the occupant to the TCM to produce the input thermal state at the location of the occupant.
McNamara does teach store a thermal comfort model (TCM) (0188 “a model for managing occupant comfort”) connecting a current thermal state at the location of the occupant with the input thermal state at the location of the occupant (0214 “model generator 1714 determines to maintain occupant comfort based on the training data (i.e., T.sub.sp,g is an optimal temperature for zone 1506 given current conditions in zone”, 0126 “temperature sensors…monitor or control a variable state or condition within building zone”) changing a current thermal comfort of the occupant to a desired thermal comfort (0188 “The control signals generated by zone controller 1504 can be based on adjusted zone setpoints for zone…To determine the adjusted zone setpoints, zone controller 1504 can adjust zone group setpoints provided by supervisory controller 1526 based on a model for managing occupant comfort in zone”.)
wherein the input interface is configured to accept data indicative of the current thermal comfort of the occupant (0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort”)
submit the current thermal state at the location of the occupant and the current thermal comfort of the occupant to the TCM  to produce the input thermal state at the location of the occupant (0214 “model generator 1714 determines to maintain occupant comfort based on the training data (i.e., T.sub.sp,g is an optimal temperature for zone 1506 given current conditions in zone”, 0126 “temperature sensors…monitor or control a variable state or condition within building zone”, 0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort. These indications of occupant comfort can be utilized by model generator 1714 when generating a setpoint adjustment model used to maintain occupant comfort... zone temperature setpoints can be determined by scaling and adjusting the zone group temperature setpoints based on occupant preferences as illustrated by series” Current thermal state data and occupant thermal comfort are inputted into the model to determine setpoints. Setpoints correspond to input thermal state at the location of the occupant.)


Regarding claim 11, Boufounos, van den Berghe, Varadi and McNamara teach the control system of claim 10.
 Boufounos further teaches wherein the processor (0019) is configured to determine current thermal state at the air vent using the HVAC model with current states of the actuators of the HVAC system (0054 “determines the vent angle using the updated model 110. The vent angle optimizes the air flow, which in turn can reduce the setpoint” setpoint, which corresponds to the thermal state is determined based on vent angle which corresponds with the current state of the actuators since vents are moved to change their angle.)

Regarding claim 12, Boufounos, van den Berghe, Varadi and McNamara teach the control system of claim 10.
McNamara further teaches further comprising a biometric sensor configured to determine the current thermal comfort of the occupant based on biometrics of the occupant (0161 “user devices such as smartphone 558 and wearable device 559 can be configured to provide feedback about building 10 and/or user 550 to BMS 400 automatically. For example, wearable device 559 can be configured to sense various biometric information related to user 550 (e.g., heart rate, body temperature) and provide such information” thermal comfort is explained as being established for example from user biometric data.)
the control system of claim 12.
McNamara further teaches wherein the biometric sensor includes one or combination of a remote photoplethysmography (RPPG) sensor for measuring one or more vital signs of the occupant, a wearable device for measuring the one or more vital signs of the occupants, and a camera for determining gestures of the occupant indicative of the thermal comfort of the occupant (0161 “user devices such as smartphone 558 and wearable device 559 can be configured to provide feedback about building 10 and/or user 550 to BMS 400 automatically. For example, wearable device 559 can be configured to sense various biometric information related to user 550 (e.g., heart rate, body temperature) and provide such information” thermal comfort is explained as being established from a wearable device collecting vital signs.)

Regarding claim 14, Boufounos, van den Berghe, Varadi and McNamara teach the control system of claim 10.
McNamara further teaches wherein the input interface is configured to receive labels of the current thermal comfort provided by the occupant (0161 “user 550 may provide input to BMS 400 via interface 1000 to indicate that it is too hot in the office space.”). 

Regarding claim 15, Boufounos, van den Berghe, Varadi and McNamara teach the control system of claim 10.
Boufounos and McNamara teach wherein the processor is further configured to update the TCM based on the current thermal state at the location of the occupant (McNamara, 0204 “additional training data can be determined by zone controller 1504 for generating /updating the setpoint adjustment model. As additional training data is gathered, the setpoint adjustment model can be refined as to more accurately model occupant comfort for determined using the ADM (Boufounos, 0047 “The system 100 is also controlled by an optimization controller 140 for updating parameters of the model of the airflow dynamics”, 0055 “the model accurately represent the dynamics of the airflow and is able to adapt to the changes in the conditioned environment, such as a room 160 caused by, e.g. opening and closing of a window or a door” 0054 “the online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100.”, modification of setpoints occurs using the ADM of Boufounos) and the current thermal comfort of the occupant (McNamara, 0229 “the magnitude and frequency of occupant setpoint adjustments can be related to a degree of occupant discomfort. In this way, frequent and large setpoint changes may indicate a higher degree of occupant discomfort, while less frequent and smaller setpoint changes may indicate a lower degree of occupant discomfort. These indications of occupant comfort can be utilized by model generator 1714 when generating a setpoint adjustment model used to maintain occupant comfort... zone temperature setpoints can be determined by scaling and adjusting the zone group temperature setpoints based on occupant preferences as illustrated by series”). 

Relevant Prior Art
	Dawson et al (US PUB. 20090302124) has been deemed relevant prior art since Dawson teaches a means for dynamically changing ducts. 

Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is 
Applicant argues on page 6 that air vents connect the HVAC with the environment and using them as boundary conditions in optimization problems preclude considering HVAC dynamics outside of these bounds. However, van den Berghe teaches a means for considering a plurality of boundary conditions including air leakage, temperature and airflow (0076). Further, the exemplary boundary conditions of Boufounos such as opening and closing of windows and doors correspond to conditions such as air leakage, temperature and airflow (Boufounos 0061 0055).
Applicant then argues that air vents are not setpoints but rather the means to achieve other set points “as usually done in the art according to common sense”. Regarding this argument, Boufounos teaches that the “term setpoint is applied to any particular value of a specific set of control signals and thermodynamic and environmental parameters” (0029). Boufounos further teaches that the “online optimizer 195 can output a modified set point to the controller 190 and can output a vent angle to the system 100” (0054). As can be seen here to one of ordinary skill in the art, the term setpoint is being used for vent angles since a control signal is applying a particular value to a thermodynamic/environmental parameter under broadest reasonable interpretation. Per the teachings of Boufounos, Applicant’s argument is deemed unpersuasive.
Applicant then argues that van den Berghe does not teach setting the value of air vents for HVAC control as bounds on their operations. Applicant argues that the mentioned DCD-DB 17 is just a data specification sheet and there is a difference between determining value and manufacturing specifications. However, the DCOP-DB 162 has been explained as codifying operating practices for setting boundary conditions such as control of air leakage, temperature, and airflow (0076). Furthermore, Applicant misinterprets 0079 to assume that information used for the boundary condition only comes from the DCD-DB 17. However, this is the not the case 
Therefore, claims 1 and 16 and their respective dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116